Citation Nr: 0946024	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-40 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 
percent for a right knee disability. 

2.  Entitlement to a compensable rating for a post-operative 
cyst on the upper back.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1979 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

For reasons discussed below, the issue of entitlement to a 
compensable rating for a post-operative cyst on the Veteran's 
upper back is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability has been manifested by 
complaints of pain and functional impairment comparable to 
limitation of right flexion to no less than 130 degrees and 
full right knee extension; no more than slight recurrent 
subluxation and lateral instability has not been shown; and 
no arthritis has been shown.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected right knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010, 
5257, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2006, September 2007, 
February 2008, June 2008, and April 2009 that fully addressed 
all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated April 2009.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in January 2007 and March 2009.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Entitlement to an increased rating for a right knee 
disability

The RO granted service connection for a right knee disability 
in a December 1992 rating decision and assigned a 10 percent 
disability rating.  The Veteran's rating was temporarily 
increased to 100 percent in August 2006 while he underwent 
and recovered from surgery.  In November 2006, the Veteran 
was again assigned a 10 percent rating.  A January 2007 
rating decision confirmed and continued the 10 percent 
rating.  The Veteran timely appealed.  The Veteran contends 
that the rating does not accurately reflect the severity of 
his disability.  Because the preponderance of the evidence is 
against the claim, in particular with due application of the 
Schedule, the appeal will be denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees.  A 10 percent rating requires flexion 
limited to 45 degrees; a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.  VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

In August 2006, the Veteran underwent arthroscopic right 
medial meniscectomy.  Follow-up evaluation in October 2006 
noted that he was "doing fine," and that he had full range 
of motion, with "almost no pain."  He was prescribed 
continued intensive quadricep exercises.  

The Veteran underwent a VA examination in January 2007.  
During this exam, the Veteran complained of right knee pain.  
He reported that his activity is limited and that he was told 
to give up basketball and running.  He underwent arthroscopic 
exam with medial meniscus debridement in August 2006 for a 
meniscus tear.  The Veteran denied arthritis.  The Veteran 
stated that he was able to stand for more than 1, but less 
than 3 hours and that he was able to walk 1-3 miles.  The 
Veteran also claimed that he experienced deformity, giving 
way, instability, pain, stiffness, weakness, repeated 
effusion, swelling, and tenderness of the knee.

Upon physical examination, the Veteran denied pain with 
flexion or extension but  tightness was noted throughout the 
exam.  However, relevant to the rating criteria, he had 
extension of 0 degrees and flexion of 120 degrees.  The 
examiner did not find arthritis or ankylosis of the knee.  
The examiner did find a meniscus abnormality of tenderness 
and swelling and some popping and clicking with active range 
of motion.  

The Veteran submitted a statement in September 2007 in which 
he contends that his knee gives way on him two to three times 
a day.  At night his knee throbs, making it difficult for the 
Veteran to sleep.  The Veteran states that he is unable to 
play basketball with his sons and occasionally wears a knee 
brace for extra support. 

VA treatment records from November 2007 show complaints for 
mild knee pain.  The record evidences full range of motion 
without redness or swelling. X-rays were within normal 
limits.  The Veteran was issued a knee brace for pain and 
complaints of his knee "giving away" after prolonged 
walking and standing.

The Veteran submitted additional statements in December 2007 
and May 2009 in which he stated that his knee pain has been 
getting progressively worse, limiting all his physical 
activities and that his physicians have told him that he is a 
candidate for a total knee replacement.  

A medical record from January 2008 showed mildly tender 
medial right knee to palpation.  VA treatment records from 
July 2008 show normal range of motion on the right knee with 
mild tenderness along the joint line.

The Veteran underwent another VA examination in March 2009.  
He reported pain in both knees, anteriorly.  He also reported 
flare-ups with any strenuous activity.  The record reflects 
that the Veteran had not missed any work in the past year, 
has no problems with activities of daily living, has no 
episodes of dislocation or subluxation, and no inflammatory 
arthritis.  The Veteran wears braces on both knees.

Upon physical examination, the examiner found extension of 0 
degrees and flexion of 130 degrees.  The Veteran had pain 
with movement.  There was no fatigue, weakness, lack of 
endurance, edema, effusion, instability, weakness, tenderness 
redness, heat, abnormal movement, or guarding of movement.  
The examiner also found no ankylosis or inflammatory 
arthritis.  

The medical evidence does not show that the Veteran's knee 
disability in either knee approximates the criteria for a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261. To receive a rating in 
excess of 10 percent under Diagnostic Code 5257, the 
disability must approximate findings of moderate impairment 
as manifested by recurrent subluxation and lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5260, and 
the record continuously does not show the Veteran 
experiencing instability or subluxation of a moderate nature 
in either knee.  

Both January 2007 and March 2009 VA examination reports 
showed that the Veteran did not have instability in his knee 
and despite experiencing knee pain; he was able to perform 
everyday activities.  During physical examinations, the 
examiners did not find any swelling or instabilities.  Both 
examination reports showed the Veteran experiencing pain on 
motion, but not such a limitation to warrant a compensable 
rating under Diagnostic Codes 5260 and 5261.  For the reasons 
listed above, a rating in excess of 10 percent for a right 
knee disability is denied.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261. 

The Board has also considered the application of 38 C.F.R. § 
4.71a, Diagnostic Code 5003, pertaining to the assignment of 
evaluations for degenerative arthritis.  However, the Veteran 
has no evidence or diagnosis of arthritis.  Although the 
Veteran reported during the January 2007 VA examination that 
he had experienced locking and buckling of his knee, there is 
no additional disability resulting from arthritis such that 
would warrant the assignment of separate ratings.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that his service-connected 
right knee disorder have caused him marked interference with 
employment, meaning above and beyond that contemplated by the 
current schedular rating.  With the exception of the August 
2006 surgery, for which the Veteran was compensated with a 
rating of 100 percent, the records do not reflect that the 
Veteran's knee disorder has significantly interfered with his 
employment.  The March 2009 VA examination report indicates 
that the Veteran has not missed any work in the past year, 
and while the Veteran has described instances of having had 
symptomatology in an occupational setting, these 
manifestations have already been considered in assigning the 
present schedular evaluations.  See 38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran's right knee disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  For these reasons, 
the Board is denying the claim for an increased rating for a 
right knee disability.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a right knee disorder is denied. 


REMAND

An April 2009 rating action denied an increased rating for a 
post-operative cyst on the Veteran's upper back.  The Veteran 
was notified of this action in April 2009.

A timely Notice of Disagreement to the above action was 
received on behalf of the Veteran by VA in May 2009.  No 
Statement of the Case has been promulgated on the issue of an 
increased rating for the post-operative cyst on the Veteran's 
upper back.

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).


Accordingly, this matter must be REMANDED to the RO for the 
following action:

The RO must issue a Statement of the 
Case and notification of the Veteran's 
appellate rights on the issues of 
entitlement to an increased rating for 
a post-operative cyst on his upper 
back.  38 C.F.R. § 19.26 (2009).  If 
the Veteran perfects the appeal as to 
this issue, the RO should undertake all 
appropriate action.

Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112.


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


